Case: 16-11666      Document: 00514126683         Page: 1    Date Filed: 08/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11666                                   FILED
                                  Summary Calendar                           August 22, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANDREW CARLOS DELFELD, also known as “Draven”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-112-2


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Andrew Carlos Delfeld appeals the 240-month sentence imposed for his
conviction for conspiracy to possess with intent to distribute a controlled
substance. He argues that the district court failed to comply with Federal Rule
of Criminal Procedure 32(i)(3)(B) when it denied an adjustment under U.S.S.G.
§ 3E1.1 without entering specific factual findings resolving his argument that
this is an “extraordinary case” in which he should receive the adjustment for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11666     Document: 00514126683      Page: 2   Date Filed: 08/22/2017


                                  No. 16-11666

acceptance of responsibility despite his conduct supporting an enhancement
for obstruction of justice. Because Delfeld did not object in the district court to
the alleged failure to comply with Rule 32(i)(3)(B), review is for plain error.
See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      The district court made implicit findings by adopting the presentence
report, which satisfied Rule 32 because the findings are so clear that this court
is not left to “‘second-guess’” the basis for the denial of the § 3E1.1 adjustment.
United States v. Ramirez-Gonzalez, 840 F.3d 240, 246 (5th Cir. 2016). Delfeld
has not demonstrated error, plain or otherwise, under Rule 32(i)(3)(B). See
Mondragon-Santiago, 564 F.3d at 361.
      The district court’s judgment is AFFIRMED.




                                        2